Hill, J.
1. If the admission of any of the evidence objected to constituted error at all, in the light of the entire evidence and the charge of the court it was not such error as to require a reversal.
2. There was no error in any of the charges given, or omissions to charge, for the reasons assigned, except in the one instance where the court charged that the plaintiff contended that all of the cross-ties came up to the specifications of the contract, except one, when in fact the plaintiff testified that there were 13 or 14 which did not come up to the specifications. Accordingly, if within thirty days from the return of the remittitur from this court to the lower court the plaintiff will write off from the verdict and judgment the value of 14 cross-ties at thirty cents each, the judgment will be affirmed; otherwise it is directed that a new trial be granted.

Judgment affirmed, on condition.


All the Justices concur.